Citation Nr: 1200530	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  05-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 30 percent for the service-connected bilateral pes planus to include consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to service connection for a knee condition, claimed as secondary to the service-connected pes planus.

3.  Entitlement to service connection for an ankle condition, claimed as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to April 1978 and from June 1978 to June 1981 with additional service in the Reserve.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the RO that assigned an increased rating of 10 percent for the service-connected pes planus and denied service connection for a knee disorder and an ankle condition, claimed as secondary to service-connected pes planus.

The Veteran had been scheduled for hearings in May 2006, March 2007, July 2008 and February 2009.  In a February 2009 letter, the Veteran requested to postpone his hearing for financial reasons.

In an April 2009 letter, the RO informed the Veteran that, while he had repeatedly requested a hearing to take place somewhere closer to his home, the only location where hearings were held was at the RO.   The RO added that facilities to hold hearings were not available at other locations other than with a Veterans Law Judge in Washington, DC.

In a June 2009 brief, the representative requested that the Veteran be afforded a hearing closer to home.  Accordingly, the Veteran's request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In July 2009, the Board assigned a 30 percent rating for the service-connected pes planus and remanded the matters of service connection for a knee condition and an ankle disorder for additional development of the record.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand, requesting that the Court vacate and remand that portion of the July 2009 decision that denied a rating in excess of 30 percent, to include on an extraschedular basis.  In June 2010, the Court in turn issued an Order that granted the Joint Motion.

The Veteran failed to appear for VA examinations scheduled in December 2010 and January 2011 scheduled to determine the nature and likely etiology of the claim knee and ankle conditions.  

In June 2011, the Board remanded the claim for a rating in excess of 30 percent for the service-connected pes planus, to include on an extraschedular basis to the RO for additional development and consideration.   

In an August 2011 rating decision, the RO effectuated the earlier decision of the Board by increasing the rating  for the service-connected bilateral pes planus from 10 percent to 30 percent disabling, effective on July 17, 2002.

The issue of an increased evaluation in excess of 30 percent for the service-connected bilateral pes planus to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.    



FINDINGS OF FACT

1.  The service- connected bilateral pes planus currently is rated as 30 percent disabling from July 17, 2002.

2.  The Veteran is not shown to have a current ankle disability that is caused or aggravated by his service-connected bilateral pes planus.

3.  The Veteran is not shown to have a current knee disability that is caused or aggravated by his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The Veteran does not have a knee disability that is proximately due to or the result of the service-connected pes planus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  The Veteran does not have an ankle disability that is proximately due to or the result of the service-connected pes planus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In this appeal, a March 2004 post-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for a higher rating for pes planus, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.

A May 2008 letter also notified the Veteran that he could send VA information that pertained to his claim and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the March 2004 and May 2008 letters, and an opportunity for the Veteran to respond, the December 2008 supplemental statement of the case reflects readjudication of the claims.

Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private records, VA medical records and the report of VA examinations conducted in November 2002, April 2003, December 2004 and August 2008.

The Board attempted to obtain another a VA examination in November 2010 and June 2011 to determine the nature and etiology of the ankle and knee disabilities.  However, the Veteran failed to report for the VA examinations.  The VA treatment records also reflect that the Veteran consistently failed to attend scheduled appointments.  (See VA treatment records dated from May 2009 to June 2011).  

In a July 2011 written statement, the Veteran stated that his "VA records speak for themselves."  Although the undersigned would have been required to consider requesting a new VA examination, the Veteran has made clear that he feels the current evidence of record to be adequate for purposes of adjudication of the claims.  

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to attend scheduled VA examinations is a large factor in the Board's determination that no further development of the evidence with respect to the claims are warranted.

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.

In sum, the duties imposed by VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.

Consequently, any defect in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such deficiency is deemed harmless and does not preclude appellate consideration of the claims on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA medical records, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  In fact, the Veteran stated that he has no other information or evidence to submit in August 2011.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Service Connection for Knee and Ankle Disabilities

The Veteran asserts having knee and ankle disabilities that are the result of his service-connected pes planus.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the non-service-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran underwent a VA examination in March 1997 when he complained of having flat feet with pain in his feet at the end of the day.  He also complained of bilateral knee pain, particularly when he did any type of activity involving the use of the knees.  His gait was noted to be normal, and he did not limp.  The X-ray studies showed findings of mild early degenerative joint disease of the knees.  

A November 2002 record noted that both ankles demonstrated a good range of motion.  The X-ray studies showed no significant degenerative change in either ankle.  

A December 2002 VA treatment record noted that the Veteran had lateral ankle pain, impingement.  A February 2003 VA treatment records reflected complaints of ankle pain.  The Veteran was diagnosed with ankle pain.  

A VA examination in April 2003 noted that the Veteran had some cortical thickening of the left ankle.  He complained of having knee pain.  The Veteran was diagnosed with bilateral early degenerative joint disease of both knees.

A January 2004 VA treatment record reflected complaints of aching in the legs, feet and knees.

A June 2004 radiological report noted a normal left and right knee.  A November 2004 radiological report noted normal feet.

The Veteran underwent a VA examination in December 2004.  The X-ray studies of the left and right foot were normal.  The examiner noted that the Veteran had pes planus of both feet that was moderate in appearance along with a small Baker's cyst about the right knee and slight prominence involving anterolateral aspect of each ankle.  The examiner concluded that neither the knees nor the ankles showed significant abnormalities

The VA examiner opined that there were no underlying processes present in the ankles or knees to substantiate any significant painful processes that were attributable to his feet.  

At an August 2008 VA examination, the Veteran reported injuring his feet when he jumped from a helicopter during service.  He also reported that his ankle swelled.  The Veteran was diagnosed with flat feet.  

The Veteran failed to attend VA examinations scheduled in December 2010 and January 2011.   

Without additional information that could have been provided by a more recent VA examination, the Board must review these original claims of service connection in light of the evidence that is of record.

The Board is aware in this regard that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, the recent decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

That notwithstanding, a lay person is not competent to provide an opinion as to more complex medical questions and, specifically, as to medical etiology or nexus as presented in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Accordingly, in this case, the Board finds the Veteran's statements linking any current knee or ankle disability to the service-connected pes planus are not based on findings or information that would be "capable of lay observation," and this case is far closer to the scenario contemplated in Woehlaert than that addressed by Barr.  

The fact that the Veteran is not be competent to diagnose a chronic disease process substantially undermines the probative value of his lay opinion, as does the fact that he did not report this disability for many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Moreover, the Veteran has presented no medical evidence to support his lay assertions that any current ankle or knee disability was caused or aggravated by his service connected bilateral pes planus.  

In connection with his initial VA examination in March 1997, the Veteran did report having flat feet and foot pain at the end of the day, but related his knee pain specifically to activity such as bending and squatting.  The movements of the ankle with noted to be normal.  

Later, on VA examination in April 2003, some cortical changes involving each ankle were first noted and identified as being healing traumatic changes.  

Significantly, based on an examination of the Veteran's knees and ankles,  the December 2004 VA examiner opined that there were no underlying disease processes present in the ankles or knees that was attributable to his feet.

Overall, on this record, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a knee condition, as secondary to the service-connected pes planus is denied.

Service connection for an ankle condition, as secondary to service-connected pes planus is denied.


REMAND

In June 2011, the Board remanded the case to the RO for consideration of the assignment of an extraschedular rating.  Specifically, the Board found that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) were met and that the case should be referred to the Director of the Compensation and Pension Service for consideration of a higher rating on an extraschedular basis.  

This request was based on an "abundance of evidence " that indicated that the service-connected pes planus interfered with the Veteran's employment.  

To date, the issue of entitlement to an extraschedular rating has yet to be addressed by the RO or otherwise referred to the Director of the Compensation and Pension Service for consideration.  The failure to comply with the Board's remand directive in this matter constitutes a violation of the Veteran's due process rights, which requires another remand of this appeal.

Moreover, on careful review of the record, it is not clear to the Board that other requested development was accomplished to the extent indicated.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:
1.  The RO should take all indicated action to notify the Veteran and his representative of the elements of a claim for increase on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) that complies with the notification requirements of VCAA and permit the Veteran full opportunity to supplement the record as desired.  The RO should conduct any additional development of these claims in accordance with 38 C.F.R. § 3.159.

2.  The RO also should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA medical treatment sources for the service-connected pes planus.  The letter should request sufficient information to identify the health care providers.  The RO should provide the necessary forms and ask the Veteran to complete and submit authorizations for any identified health care provider to provide copies of any pertinent records.

3.  If the Veteran adequately identifies the health care providers (with complete addresses) and complete any required authorization, the RO should request legible copies of all clinical records that have not been previously obtained and incorporate them into the claims file.

The letter also should invite the Veteran to submit medical evidence or treatment records to support his claim.

4.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected pes planus.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should specifically identify all symptomatology and manifestations of the service-connected pes planus and opine whether it manifested by moderate, moderately-severe, severe or pronounced impairment in terms of the Rating Schedule.

The examiner should indicate whether the pes planus causes marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward placement and severe spasm of the tendo Achilles on manipulation. The examiner should indicate whether the pes planus is improved by orthopedic shoes or appliances.  

5.  After completing all indicated development to the extent possible, the RO must address the claim for an increased rating for the service-connected pes planus on an extraschedular basis.  The RO in this regard should refer this matter, regardless of whether or not the Veteran attended the scheduled VA examination, to the Under Secretary for Benefits or the Director of Compensation and Pension Service for appropriate consideration of whether "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disabilit[y]" is assignable and to provide detailed reasons and bases in support of that decision.  38 C.F.R. § 3.321 (b)(1).

6.  After completing any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increase, to include on whether an increased rating is assignable on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


